CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

THIS AGREEMENT dated as of _______, 2008, is made by and between Terex
Corporation, a Delaware corporation (the “Company”), and ___________ (the
“Executive”).

 

WHEREAS the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

 

WHEREAS the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined in the Section 19 below) exists and that such possibility,
and the uncertainty which it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders; and

 

WHEREAS the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.          Defined Terms. The definitions of capitalized terms used in this
Agreement are provided for in Section 19 hereof.

 

 

2.

Term of Agreement.

 

2.1.      (a) This Agreement shall be for an initial term of one year commencing
on the date hereof. This Agreement shall automatically renew for an additional
term of one year commencing on the first anniversary of the date hereof and for
succeeding additional terms each of one year on each succeeding anniversary
thereof until and unless either party sends written notice of non-renewal to the
other party at least six months prior to a renewal date; provided, however, that
if a Change in Control shall occur during the initial or renewed term of this
Agreement, then this Agreement shall remain in effect until the third
anniversary of the date of the Change in Control.

 

(b) Notwithstanding Section 2.1(a) to the contrary, this Agreement shall
terminate upon the earliest of (i) the termination of the Executive’s employment
with the Company prior to a Change in Control (other than a termination of the
Executive’s employment in anticipation of a Change in Control) for any of the
following: by the Company for Cause, by theExecutive for any reason other than
Good Reason or by reason of theExecutive’s death or Permanent Disability; (ii)
the termination ofthe Executive’s employment with the Company following a Change
in Control, by



reason of death or Permanent Disability, by the Company for Cause or by the
Executive for any reason other than for a Good Reason; or (iii) three (3) years
after the date of a Change in Control.

 

(c) Notwithstanding Section 2.1(a) and 2.1(b) to the contrary, the Executive
shall be entitled to the benefits provided by this Agreement in the event that
(i) a Change in Control occurs during the six (6) month period following
termination of this Agreement due to a notice of non-renewal sent by the Company
to the Executive and (ii) the Executive is employed with the Company at the time
such Change in Control occurs or the Executive’s employment with the Company was
terminated by the Company without Cause or the Executive terminated his or her
employment with the Company for Good Reason prior to the time of such Change in
Control.

 

(d) All obligations of the Company and/or the Executive outstanding on the date
of termination of this Agreement or resulting from the Executive’s employment
termination during the term of this Agreement shall survive the termination of
this Agreement. All rights and obligations of the Company and/or the Executive
in this Section 2(d) or in Sections 5, 10 or 13 of this Agreement shall also
survive the termination of this Agreement.

 

 

3.

Section 409A.

 

3.1.      Notwithstanding anything to the contrary contained herein, in the
event that the Executive is deemed to be a Key Employee, distribution of any
amounts that constitute “deferred compensation” payable to a Key Employee on
account oftermination of employment, shall not be made before six months after
the Date of Termination or the Key Employee’s death, if earlier (the “Six Month
Limitation”). At the end of such six-month period, payments that would have been
made but for the Six Month Limitation shall be paid in a lump sum, without
interest, on the first day of the seventh month following the Key Employee’s
Date of Termination. Notwithstanding the Six Month Limitation, if any amounts of
“deferred compensation” payable to a Key Employee due to his “separation from
service” constitute “separation pay only upon an involuntary separation from
service” within the meaning of Section 409A of the Code (“Separation Pay”), then
all or a portion of such Separation Pay, up to two times the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which thetermination of employment occurs (i.e.,
$460,000 in the event of a termination during 2008), whether paid under this
Agreement or otherwise, may be paid to the Key Employee during the six-month
period following the Date of Termination. To the extent that any payments of
Separation Pay above the Six Month Limitation constitute insurance premiums
(other than medical)or similar paymentsor Other Benefits, the Key Employee shall
pay such amounts during such six month period and the Company shall reimburse
the Key Employee for such payments, without interest, on the first day of the
seventh month following the Date of Termination.



3.2.      The parties hereto intend that this Agreement shall be in compliance
with Section 409A of the Code and this Agreement shall be interpreted consistent
therewith. Notwithstanding the foregoing, the Company shall not be liable for
any taxes, penalties, interest or other costs that may arise under Section 409A
or otherwise.

 

3.3.                        In the event that payments are made under either or
both Sections 4 or 5 of this Agreement and such payments would not satisfy the
requirements under Section 409A (a)(2)(A)(v) of the Code, then all payments made
under Sections 4 and 5 of this Agreement shall be treated as payments made as a
result of a separation from service within the meaning of Section 409A of the
Code.

4.          Change in Control. If the Executive's employment shall be terminated
within six (6) months of a Change in Control in anticipation of such Change in
Control or within twenty-four (24) months following a Change in Control, unless
such termination is (i) by the Company for Cause, (ii) by reason of death or
Permanent Disability, or (iii) by the Executive without Good Reason, the Company
shall pay to the Executive an amount equal to the sum of (a) a lump sum equal to
two (2) times the Executive’s annual salary in effect at the time written notice
of termination is given to the Executive;and (b) two (2) times the Executive’s
last paid annual bonus for a calendar year preceding the calendar year in which
the Date of Termination occurs[, provided that if the Executive has been
employed by the Company for less than one year on the Date of Termination and
has not yet received a bonus for the prior calendar year, then theExecutive will
be entitled to $[____] [to be included for new hires only] (the sum of the
amounts described in clauses (a) and (b) shall be hereinafter referred to as the
“Severance”). Subject to the Six Month Limitation, the Company shall pay to the
Executive any Severance in a cash lump sum payment simultaneously with the
termination of theExecutive’s employment following any Change in Control. In
addition, simultaneously with the termination of theExecutive’s employment
following any Change in Control (x) all unvested stock options and stock grants
previously awarded to the Executive shall immediately and unconditionally vest
and the Executive shall have the right to exercise any stock options held by him
in accordance with their terms but to the extent any option would expire by its
terms within six (6) months following the Date of Termination, then the
Executive may exercise said option until the earliest of (i) six (6) months
following the Date of Termination, (ii) ten (10) years following the date of
grant or (iii) the end of the original term of the option grant had the
Executive continued employment with the Company; (y) all units granted to the
Executive pursuant to the Company’s 1999 Long Term Incentive Compensation Plan
shall immediately and unconditionally vest for their maximum cumulative value
and be paid to theExecutive simultaneously with the termination of employment
following any Change in Control; and (z) any accrued and unpaid vacation pay
through the Date of Termination shall be paid in a lump sum within 30 days
following the Date of Termination. The Executive shall be entitled to continuing
coverage by the Companyunder the life, disability, accident and health insurance
programs for employees (and their spouses and dependents) of the Company
generally and under any supplemental programs covering executives of the
Company, as from time to time in effect, for the twenty four (24) month period
from such termination or until theExecutive becomes eligible for substantially
similar coverage under the employee welfare



plans of a new employer, whichever occurs earlier; provided that the Executive’s
right to elect continued medical coverage after termination of employment under
Part 6 of Title I of the Employee Retirement Income Security Act of 1974, as
amended, shall be deemed satisfied by the coverage provided in this sentence.
The Executive shall also be entitled to a continuation of all other benefits and
reimbursements (“Other Benefits”) in effect at the time of termination for the
twenty four (24) month period following such termination or until the Executive
becomes eligible for substantially similar benefits from a new
employer,whichever is earlier. Any part of the foregoing benefits that are
attributable to participation in a plan in which the Executive can no longer
participate under applicable law, shall be paid by the Company from other
sources such that the Executive receives substantially similar benefits to those
provided for under the plan. All amounts payable hereunder shall be paid monthly
during such twenty four (24) month period.

 

 

5.

Excise Tax Gross-Up.

 

5.1.      Notwithstanding anything in this Agreement to the contrary and except
as set forth below, in the event it shall be determined that any payment or
distribution by the Company or its affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 5) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing, if it shall be determined that the
Executive is entitled to a Gross-Up Payment, but that the Payments do not exceed
one hundred five percent (105%) of the greatest amount (the “Reduced Amount”)
that could be paid to the Executive such that the receipt of Payments would not
give rise to any Excise Tax, then no Gross-Up Payment shall be made to the
Executive and the Payments, in the aggregate, shall be reduced to the Reduced
Amount.

 

5.2.      Subject to the provisions of Section 5.3, all determinations required
to be made under this Section 5, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other nationally recognized certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”) no
later than the later of (i) the last day of the taxable year in which the
termination occurs; or (ii) forty-five (45) days following the Date of
Termination. The Accounting Firm shall provide detailed supporting calculations
both to the Company and the Executive simultaneously with any event giving rise
to a Gross-Up Payment. All fees and expenses of the Accounting Firm shall be
borne solely by the



Company. Any Gross-Up Payment, as determined pursuant to this Section 5, shall
be paid by the Company to the Executive simultaneously with any event giving
rise to a Gross-Up Payment. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 5.3 and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall promptly determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.The Underpayment shall be
paid during the calendar year in which it is determined. The parties intend that
the timing of the payment of the Underpayment be in compliance with Section 409A
of the Code and the treasury regulations thereunder. In the event that the
Executive pays the Excise Tax prior to the determination by the Accounting Firm
or payment of the taxes by the Company, the Company shall reimburse the
Executive for such amount no later than the last day of the taxable year
following the year in which the Executive remits the Excise Tax.

 

5.3.      The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment or the Underpayment. Such notification shall be
given as soon as practicable, but no later than ten (10) business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

 

(1)       provide the Company any information reasonably requested by the
Company relating to such claim,

 

(2)       take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

 

(3)       cooperate with the Company in good faith in order effectively to
contest such claim, and

 

(4)       permit the Company to participate in any proceedings relating to such
claim;



provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax and income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5.3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall pay the amount of such
payment to the Executive, along with an additional Gross-Up Payment, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax and income tax (including interest or penalties with respect thereto)
imposed with respect to such payment or with respect to any imputed income with
respect to such payment; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.All of the payments by the Company to the
Executive under this Section 5.3 shall be madeno later than the last day of the
calendar year following the calendar year in which all of the issues concerning
such payments have been finally resolved. The parties intend that the timing of
the payment of such amounts shall be in compliance with Section 409A of the Code
and the treasury regulations thereunder.

 

5.4.      If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 5.3, the Executive receives any refund with respect
to such claim, the Executive shall (subject to the Company's complying with the
requirements of Section 5.3) pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto)no later than the last day of the calendar year following the calendar
year in which the refund is received by the Executive.

6.          Termination without Cause or For Good Reason. In the event the
Executive’s employment with the Company is terminated by the Company without
Cause or by the Executive for Good Reason, at any time, and, provided no Change
in Control shall have occurred, the Company shall pay the Executive, in cash,
aggregate severance payments equal to the Severance. The Company shall pay to
the Executive any such severance payments due hereunder in twenty four (24)
equal monthly payments on the first day of each month following such
termination. In addition, (a) the Executive shall have the right to exercise any
stock options, long-term incentive awards or other similar awards held by him in
accordance with the relevant plan documents or



grant letter; provided, however, that to the extent any option or award would
expire by its terms within six (6) months following the date of termination,
then the Executive may exercise said option or award until the earliest of (i)
six (6) months following the Date of Termination, (ii) ten (10) years following
the date of grant or (iii) the end of the original term of the option grant had
the Executive continued employment with the Company; and (b) the Company shall
provide theExecutive with continuing coverage under the life, disability,
accident and health insurance programs for employees of the Company generally
and under any supplemental programs covering executives of the Company, as from
time to time in effect, for the twenty four (24) month period from such
termination or until the Executive becomes eligible for substantially similar
coverage under the employee plans of a new employer, whichever occurs earlier,
provided that the Executive’s right to elect continued medical coverage after
termination of employment under Part 6 of Title I of the Employee Retirement
Income Security Act of 1974, as amended, shall be deemed satisfied by the
coverage provided in this clause (b). The Executive shall also be entitled to a
continuation of all other benefits and reimbursements in effect at the time of
termination for the twenty four (24) month period following such termination or
until the Executive becomes eligible for substantially similar benefits from a
new employer, whichever is earlier. In addition, all stock options and
restricted stock held by the Executive on the date of termination under any of
the Company’s equity plans that would become exercisable within the twenty four
(24) months following such termination of employment had the Executive stayed in
the employ of the Company shall become immediately exercisable. Any part of the
foregoing benefits that are attributable to participation in a plan in which the
Executive can no longer participate under applicable law, shall be paid by the
Company from other sources such that the Executive receives substantially
similar benefits to those provided for under the plan. All amounts payable
hereunder shall be paid monthly during such twenty four (24) month period and
any amounts payable hereunder are in lieu of, not in addition to, amounts
payable under Section 4.

7.          Payment for Past Service.      If the Executive’s employment is
terminated at any time, the Company shall pay the Executive, in cash, an
aggregate amount not less than the sum of (a) [__]% of the Executive's annual
salary for the most recently completed fiscal year to the extent the Executive
was not eligible to receive a bonus for such period; (b) the product of (i) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365 and
(ii) the annual bonus for the calendar year preceding the Date of Termination
that has most recently been paid to the Executive; (c) any accrued vacation pay,
to the extent not theretofore paid to the Executive; and (d) any other amounts
earned by the Executive prior to the Date of Termination but not previously
paid.Such amounts shall be paid on or before the fifteenth (15th) day of the
third (3rd) month following the close of the calendar year in which such
termination occurred.

 

8.

Noncompete and Confidentiality.

 

8.1       In consideration of the agreements and payments of the Company herein,
the Executive agrees that for a period of eighteen (18) months from the Date of
Termination, unless the Date of Termination is within twenty-four (24) months
following a Change in Control, in which event the Executive agrees that for a
period of twenty-four (24) months from the Date of Termination, he will not,
without the prior written permission of the Company, directly or indirectly, (i)
enter into the employ of or render



any services to any person, firm, or corporation engaged in the manufacture or
sale of products currently manufactured or distributed by the Company, or if the
Executive does not have Company wide responsibility, the divisions and
subsidiaries for which the Executive has management responsibility, which
directly or indirectly compete with the business of the Company or such
divisions and subsidiaries, as the case may be (a “Competitive Business”); (ii)
engage in any Competitive Business for his own account; (iii) become associated
with or interested in any Competitive Business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee,
consultant, advisor or in any other relationship or capacity; or (iv) solicit,
induce or entice, or cause any other person or entity to solicit, induce or
entice to leave the employ of the Company any person who was employed or
retained by the Company on the Date of Termination. However, nothing in this
Agreement shall preclude the Executive from investing his personal assets in the
securities of any corporation or other business entity which is engaged in a
business competitive with that of the Company if such securities are traded on a
national stock exchange or in the over-the-counter market and if such investment
does not result in his beneficially owning, at any time, more than five percent
(5%) of the publicly-traded equity securities of such competitor. Nothing in
this Agreement shall preclude the Executive from retaining his position or
membership in trade associations and professional organizations. The
restrictions imposed on theExecutive pursuant to this Section 8.1 shall
terminate and be of no further force and effect in the event of a breach by the
Company of its obligations to make or provide benefits to the Executive.

 

                                  8.2.     In consideration of the agreements
and payments of the Company herein, the Executive shall keep confidential and
not disclose to any person any information relating to the Company’s business
and/or finances, which information was obtained during and/or as incident to or
in connection with the Executive’s employment with the Company and which
otherwise is not public information. Provided, that the foregoing shall not
prevent the Executive from giving required information to proper legal
authorities. The Executive agrees he will conduct himself in a professional
manner and not make any disparaging, negative or other statements regarding the
Company, its affiliates or any of the officers, directors or employees of the
Company or its affiliates which could in any way have an adverse affect on the
business or affairs of the Company or its affiliates or otherwise be injurious
to or not be in the best interests of the Company, its affiliates or any such
other persons.

 

8.3.      The Executive agrees that this non-competition and non-solicitation
covenant is reasonable under the circumstances, and the Executive further agrees
that his services for and on behalf of the Company are unique and irreplaceable.
The Executive further agrees that any breach of the covenants contained in
Section 8.1 and 8.2 above would irreparably injure the Company and/or its
affiliates or subsidiaries. Accordingly, the Executive agrees that the Company
may, in addition to pursuing any other remedies it may have at law or in equity,
obtain an injunction against the Executive from any court having jurisdiction
over the matter restraining any further violation of the covenants contained in
Section 8.1 and 8.2 above.

 



8.4.      Upon termination of the Executive’s employment with the Company, the
Company shall have the right to designate a reasonable amount of the Severance
to be allocated to this covenant not to compete and confidentiality.

 

9.          Outplacement Services. In the event of the termination of the
Executive’s employment after a Change in Control, Without Cause or for Good
Reason as provided for in Sections 4 or 6 hereof, the Company agrees, at its
sole cost and expense, to provide the Executive with reasonable outplacement
services for a period of at least twelve (12) months following the Date of
Termination; provided that the outplacement services will not be provided beyond
the last day of the second year following the year in which the Date of
Termination occurs. The Company and the Executive shall use their good faith
efforts to locate a provider, and determine the scope of, outplacement services
which is reasonably acceptable to both parties taking into account the status of
the Executive as a senior executive officer.

 

10.        Legal Expenses. The Company agrees to pay all reasonable
out-of-pocket costs and expenses, including all reasonable attorneys’ fees and
disbursements, actually incurred by the Executive in collecting or enforcing
payments to which he is ultimately determined to be entitled (whether by
agreement among the parties, court order or otherwise) pursuant to this
Agreement in accordance with its terms; provided, however, that the Executive
submit a request for reimbursement no later than thirty (30) days following the
end of the calendar year in which the expenses are incurredand reimbursement
must be made within forty-five (45) days thereafter, but in no event later than
the end of the year in which it is finally determined which payments the
Executive is ultimately determined to be entitled to receive. In the case of a
Key Employee, the Executive will not be entitled to reimbursement prior to the
first day of the seventh month following the Date of Termination.The parties
intend that the timing of the payment of such fees and reimbursements shall be
in compliance with Section 409A of the Code and the treasury regulations
thereunder.

 

11.        Notice of Termination. Any purported termination of the Executive's
employment (other than by reason of death) shall be communicated by written
notice from one party hereto to the other party hereto in accordance with
Section 14 hereof. For purposes of this Agreement, a notice of termination shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment.

 

12.        No Other Compensation; Employee at Will. Except as provided in
Sections 4, 5, 6, 7, 9 and 10 hereof, no amount or benefit shall be payable to
the Executive under this Agreement or otherwise except as required by law. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive is and shall remain “an employee at will” and shall
not have any right to be retained in the employ of the Company.

 

 

13.

Successors; Binding Agreement.



 

13.1     In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive's employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

 

13.2     This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.

 

14.        Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

 

 

To the Company:

Terex Corporation

 

200 Nyala Farm Road

Westport, Connecticut 06880

 

Attention: General Counsel

 

 

To the Executive:

_____________________

_____________________

 

15.        Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at



the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Connecticut without
regard to the principles of conflicts of law which might otherwise apply. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. In the event that either party hereto shall institute
proceedings for the enforcement of this Agreement, the succeeding party shall be
entitled to recover the reasonable fees and expenses incurred by such succeeding
party in connection therewith, including reasonable attorneys fees.

 

16.        Partial Validity. The invalidity or unenforceability or any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

17.        Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

18.        Mitigation. The Company agrees that if the Executive’s employment
with the Company terminates the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to him due
under this Agreement. Further, the amount of any payment shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.

 

19.        Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated below:

 

(A)      “Beneficial Owner” shall have the meaning defined in Rule 13d-3 under
the Exchange Act.

 

(B)      “Cause ” for termination by the Company of the Executive's employment
shall mean (i) the willful, substantial and continued failure by the Executive
to substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness) in a manner reasonably satisfactory to the Chief Executive Officer of
the Company after written notice detailing the reasons for such failure, (ii)
the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise, or (iii) the entry by a court of competent jurisdiction of an order,
or the entering into by the Executive of a consent decree, barring the Executive
from serving as an officer or director of a public company. For purposes of



clauses (i) and (ii) of this definition, no act, or failure to act, on the
Executive's part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive's act, or failure to act, was in the best interest of the Company.

 

(C)      A “Change in Control” shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:

 

(i)        any person or group (as described in regulations under Section 409A
of the Code) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company) representing

 

(A) more than 50% or more of the combined voting power of the Company's then
outstanding securities, excluding any person or group who becomes such a
Beneficial Owner in connection with transactions described in clauses (x), (y)
or (z) of paragraph (iii) below and excluding the acquisition by a Person or
group holding more than 50 percent of such voting power or

 

(B) 30 percent or more of the combined voting power of Terex’s then outstanding
securities during any twelve-month period;

 

(ii)       there is a change in the composition of the Board of Directors of the
Company occurring during any twelve month period, as a result of which fewer
than a majority of the directors are Incumbent Directors (“Incumbent Directors”
shall mean directors who either (x) are members of the Board as of the date of
this Agreement or (y) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination); or

 

(iii)      there is consummated, in any transaction or series of transactions
during a twelve-month period, of a complete liquidation or dissolution of the
Company or a merger, consolidation or sale of all or substantially all of the
Company’s assets (collectively, a “Business Combination”) other than a Business
Combination after which (x) the stockholders of the Company own more than 50
percent of the common stock or combined voting power of the voting securities of
the company resulting from the Business Combination, (y) at least a majority of
the board of directors of the resulting corporation were Incumbent Directors and
(z) no individual, entity or group (excluding any corporation resulting from the
Business Combination or any employee benefit plan of such corporation or of the
Company) becomes the Beneficial Owner of 35 percent or more of the combined
voting power of the securities of the resulting corporation, who did not own
such securities immediately before the Business Combination; or

 

(iv)      the Company is liquidated or dissolved or there is consummated a sale
or disposition by the Company of all or substantially all the Company's assets.

 

This definition of “Change in Control” is intended to comply with the definition
of “Change in Control” under Code Section 409A.



 

 

(D)

“Code ”, shall mean the Internal Revenue Code of 1986, as amended.

 

(E)       “ Date of Termination,” with respect to any purported termination of
the Executive's employment shall mean the later of (i) date specified in the
notice or (ii) thirty (30) days from the date of the notice unless such notice
is for a termination of the Executive for Cause.

 

(F)       “ Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(G)      “Good Reason”for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act as described
below, such act or failure to act is corrected prior to the Date of Termination
specified in the notice of termination given in respect thereof:

 

(i)        the assignment to the Executive of any duties inconsistent with the
Executive's status as a senior executive officer of the Company or a substantial
adverse alteration in the nature of the Executive’s authority, duties or
responsibilities, or any other action by the Company which, in any case, results
in a material diminution in such status, authority, duties or responsibilities
(it being understood that a mere change in authority, duties or
responsibilities, or any other action by the Company will not constitute Good
Reason in and of itself unless it results in a substantial adverse alteration or
material diminution of the Executive’s authority, duties or responsibilities),
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

 

(ii)       a material reduction by the Company in the Executive's base salary
and/or annual bonus as in effect on the date hereof or as the same may be
increased from time to time, except for across-the-board reductions similarly
affecting all senior executives of the Company, provided, however, that such
across-the-board reductions are not made as a result of, or in contemplation of,
a Change in Control;

 

(iii)      the failure by the Company to pay to the Executive any material
portion of the Executive's current compensation such that the failure results in
a material negative change; except pursuant to an across-the-board compensation
deferral similarly affecting all senior executives of the Company, provided,
however, that such across-the-board compensation deferrals are not made as a
result of, or in contemplation of, a Change in Control;

 

(iv)      the failure by the Company to continue in effect any compensation plan
or other benefit in which the Executive participates which is material to the
Executive's total compensation, except pursuant to an across-the-board
compensation or benefit deferral or reduction similarly affecting all senior
executives of the Company, provided, however,



that such across-the-board compensation or benefit deferrals are not made as a
result of, or in contemplation of, a Change in Control;

 

(v)       the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's benefit plans and reimbursements to which the Executive was
entitled at the time, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time,
or the failure by the Company to provide the Executive with the number of paid
vacation days to which the Executive is then entitled;

 

(vi)      the relocation of the Company’s principal executive offices to a
location more than fifty (50) miles from the location of such offices on the
date of this Agreement or a requirement that the Executive be based anywhere
other than at the Company’s principal executive offices; except for necessary
travel on the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations on the date of this Agreement; or

 

(vii)     The Executive must give notice to the Company no more than ninety (90)
days after the act giving rise to the termination and the termination shall
occur within the two (2) year period following the initial occurrence.

 

(H)      “Key Employee” shall mean an employee who is treated as a “specified
employee” under Code section 409A(a)(2)(B)(i), i.e., a key employee of the
Company (as defined in Code section 416(i) without regard to paragraph (5)
thereof). The Company shall determine which employees shall be deemed Key
Employees using December 31st as an identification date.

 

(I)        “ Permanent Disability”. The Executive shall be considered to have
incurred a permanent disability if he (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of at least twelve (12) months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for at least twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Company.





20.     Tax Withholding. The Company shall have the right to deduct from all
payments made under this Agreement any federal, state or local taxes required by
law to be withheld with respect to such payments.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

TEREX CORPORATION

 

 

 

By:

_________________________

Name:

 

Title:

 

 

 

___________________________

 

EXECUTIVE

 

 

 